DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurice et al. (US 11,079,615) in view of Salsberg (US 2019/0266457).
Referring to Claim 1, Maurice teaches a method of dynamic electric storage of corrective lens manufacturing criteria comprising the steps of:
a) Providing eyeglass frame (see MF of fig. 1) holding a pair of corrective lenses (see 10 and 16 of fig. 1);
b) coupling a storage medium to the eyeglasses (see 21 of fig. 1); and
c) storing corrective lens manufacturing criteria on the storage medium (see col. 3, lines 6-9 which shows physical parameters relating to the manufacturing of the spectacle lens).
Maurice does not teach coupling a rewritable electronic storage medium to the eyeglass frame. Salsberg teaches coupling a rewritable electronic storage medium to 
Claim 10 has similar limitations as claim 1.
Referring to Claims 4 and 13, Salsberg also teaches the rewritable electronic storage medium comprising an RFID device secured to the frame (see fig. 10 which shows an RFID screw (described in paragraph 145) into eyeglass frame).
Referring to Claims 5 and 14, Salsberg also teaches the RFID tag embedded within a temple part of the frame (see RFID screw 20 in fig. 10 screwed into the temple part of the frame 34 and also described in paragraph 145).
Refering to Claims 6 and 17, Maurice teaches the storage medium including a QR code (see QR code 35 on the eyeglasses in fig. 2). Salsberg teaches a rewritable electronic storage medium secured to the frame (see tag 20 in the eyeglass frame 22 in fig. 10 and paragraph 8 which shows that the tag is read/write). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Salsberg to the device of Maurice in order to better keep track of a person’s eyesight record history.
Referring to Claims 7 and 18, Maurice also teaches the QR code linked to a webpage containing the corrective lens manufacturing criteria (see QR code 35 which leads mobile device 25 to website 36 in fig. 2 which has a computer system with a 
Referring to Claims 8 and 20, Maurice also teaches the QR code as a micro QR code (see 35 of fig. 2 which is a QR code of smaller origin in order to fit on a pair of eyeglasses and that is known in the art as a micro QR code).
Referring to Claim 9, Maurice also teaches an eyeglass frame (see MF of fig. 1).

Claims 2, 3, 11, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurice and Salsberg, and further in view of Schneider (US 2013/0075465).
Referring to Claims 2, 11, 15, and 19, the combination of Maurice and Salsberg does not teach the corrective lens manufacturing criteria including a distance power reference location, a near power reference location, and a prism reference point location. Schneider teaches the corrective lens manufacturing criteria (see paragraphs 156-158 which show lens information acquirable by RFID and code) including a distance power reference location (paragraph 19 showing interpupillary distance), a near power reference location (paragraph 19 showing information regarding near range), and a prism reference point location (paragraph 19 showing information regarding a prism). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Schneider to the modified device of Maurice and Salsberg in order to more conveniently obtain a patient’s records during a visit to an optometrist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EUGENE YUN/           Primary Examiner, Art Unit 2648